
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 782
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Boswell (for
			 himself and Mr. McDermott) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Suicide Prevention and Awareness Month.
	
	
		Whereas suicide is the 10th leading cause of all deaths in
			 the United States and the third leading cause of death among individuals
			 between the ages of 15 to 24;
		Whereas in the United States, on average, there is a death
			 by suicide every 14.2 minutes;
		Whereas it is estimated that 4,730,000 people in the
			 United States are survivors of suicide (those who have lost a loved one to
			 suicide);
		Whereas an increase in the overall suicide rate in the
			 United States occurred in 2009, the suicide rate for those between the ages of
			 15 to 24 has more than doubled since the mid-1950s, and the suicide rate
			 remains highest for adults 75 years of age and older;
		Whereas suicide is now the leading noncombat cause of
			 death among members of the Armed Forces and the leading cause of death in the
			 Army;
		Whereas 38 members of the Army died during July 2012, by
			 either confirmed or suspected suicide, resulting in the highest one-month tally
			 of suicides in recent Army history;
		Whereas in the United States, on average, 18 veterans are
			 lost to suicide every day;
		Whereas the Joshua Omvig Veterans Suicide Prevention Act
			 (Public Law 110–110) was enacted into law in 2007 to establish a comprehensive
			 program for suicide prevention among veterans;
		Whereas the law created the Veterans Crisis Line, which
			 has answered more than 650,000 telephone calls and made more than 23,000
			 life-saving rescues;
		Whereas the stigma associated with mental illness and
			 suicidality works against suicide prevention by discouraging persons at risk
			 for suicide from seeking life-saving help and further traumatizes survivors of
			 suicide;
		Whereas a great many suicides are preventable; and
		Whereas September is National Suicide Prevention and
			 Awareness Month: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals and ideals of National
			 Suicide Prevention and Awareness Month;
			(2)supports the efforts of National Suicide
			 Prevention and Awareness Month to raise awareness and improve outreach to
			 persons at risk for suicide, especially such efforts addressed to veterans and
			 members of the Armed Forces; and
			(3)encourages the people of the United States
			 to learn more about the warning signs of suicide and how each person can help
			 prevent suicide and promote mental health.
			
